Case: 22-10039      Document: 00516449219         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 26, 2022
                                  No. 22-10039
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jesus Zuniga-Ramirez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:21-CR-227-1


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jesus Zuniga-
   Ramirez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Zuniga-Ramirez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10039    Document: 00516449219          Page: 2   Date Filed: 08/26/2022




                                  No. 22-10039


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2